DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 1/20/2021.  Claims 21-27 remain pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 26, the limitation, a "base station comprising: a transceiver that receives an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies a condition", on lines 1 and 5-7, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Applicant 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. Patent Application Publication No. 2015/0156657 A1) (hereinafter Ji) in view of Moon et al. (U.S. Patent Application Publication No. 20170207845 A1) (hereinafter Moon).

Regarding claim 21, Ji discloses a terminal (Figure 1 and paragraph 0018 disclose a user terminal) comprising:
a processor that measures radio quality by using reference signals transmitted by one base station using a plurality of transmitting beams, which include serving beams (Paragraph 0006 discloses a channel state indication reference signal (briefed as CSI-RS).  Figures 5A-5c and paragraphs 0069 and 0070 disclose a monitoring unit 50 is configured to monitor a CRS sent by a macro cell and a CRS sent by a RRH in a CoMP set, and a CSI-RS sent by the RRH in the CoMP set.  Figure 1 and paragraph 0018 disclose an architecture diagram of a CoMP system which the embodiments of the present disclosure is based on.  The coverage of a macro cell of a macro base station includes one or more RRHs, and the one or more RRHs may be connected to the macro base station via a transmission cable (e.g. optical fiber).  These RRHs are configured at an edge of the macro cell, in order to improve data transmission speed, cell edge throughput, and system throughput.  The macro base station may select one or more RRHs to serve a user terminal (such as to transmit data for a user terminal).  Under the CoMP system architecture, a CoMP set serving a user terminal includes one or more RRHs which serve the user terminal.  Paragraph 0024 discloses the user terminal monitors signal qualities of the CRS and the CSI-RS, if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-synchronization indication to a RRC layer of the user terminal.  Paragraph 0030 discloses the physical layer of the user terminal calculates a signal-to-noise ratio of a reference signal (e.g., a CRS or a CSI-RS) once in every time length of a radio frame (e.g., the time length of a radio frame is 10 millisecond), where the signal-to-noise ratio may be a signal to interference plus noise ratio (briefed as SINR).  The physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of time (e.g., 200 millisecond) to acquire the SINR through a 
a transceiver that transmits an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies a condition (Figure 5A and paragraph 0067 disclose a physical layer unit sends out-of-synchronization indication or in-synchronization indication to the RRC layer unit 51-2 of the judging unit 51 according to the CRS and the CSI-RS.  Paragraph 0024 discloses if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-synchronization indication to a RRC layer of the user terminal.  Paragraph 0030 discloses the physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of time (e.g., 200 millisecond) to acquire the SINR through a filtering way such as average filtering or mid-value filtering etc., and judges whether the signal-to-noise ratio is smaller than a threshold of out-of-synchronization (Qout), if yes, the physical layer of the user terminal reports out-of-synchronization indication (out-of-sync) to the RRC layer.  If the RRC layer of the user terminal receives the out-of-synchronization indication for successive N310 times (for the configuration of the value of N310, reference can be made to 3GPP TS 36.133), then a timer (e.g., T310) starts, and before the timer expires, if the RRC layer does not receive the in-synchronization indication for successive N311 times (for the configuration of the value of N311, reference can be made to 3GPP TS 36.133), the user terminal considers that a radio link failure occurs on this reference signal, and initiates the RRC connection re-establishment).
Ji does not explicitly disclose transmitting beams, which include candidate beams, wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams.
In analogous art, Moon discloses transmitting beams, which include candidate beams (Figure 1 and paragraphs 0081 and 0084 disclose if it is determined that the UE measures the BRS and then the beam pair in use and another beam pair provide higher signal strength or quality, the UE may also select BS beams and selects all or some of the NBS beams to communicate with the UE.  Further, it is assumed that the UE forms NUE beams and selects all or some of the NUE beams to communicate with the base station.  Therefore, a total of NBS*NUE beam pairs consisting of the base station's beam and the UE's beam are present between the base station and the UE and the UE may select the best beam pair in terms of the received signal strength only when all BRS received signal strengths for the NBS*NUE beam pairs need to be measured),
wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams (Figure 4 and paragraphs 0125, 0126, 0129, and 0131 disclose in operation S420, the UE may perform the beam measurement.  As described above, the base station may perform the beam sweeping to transmit the BRS and the UE may receive the BRS through the beam sweeping and measure the strength, the quality, or the like of the reference signal received through each beam pair.  If it is determined from the beam measurement result that the specific condition is satisfied, then in operation S430, the UE may request the base station to transmit the second BRS (special BRS).  For example, if it is determined from the beam measurement result that the direction of the UE is changed, the UE may request the base station to transmit the second BRS.  The UE may sweep the UE's beam for the second BRS transmitted by the base station to perform the beam measurement and select the beam pair.  In operation S450, the UE may perform the beam measurement.  As described above, the UE may receive the second BRS (special BRS) while sweeping the reception beam and may perform the beam measurement.  The UE may select a new beam pair by the beam measurement.  At this point, the reception beam of the UE is changed without the transmission beam of the base station being changed, and therefore the UE may use the selected reception beam without the separate feedback to perform the communication with the base station.  Paragraph 0079 discloses the beam measurement information may include the signal strength, the signal quality, or the like of the beam that the base station transmits.  The signal strength of the beam may include referenced signal received power (RSRP)).
It would have been obvious before the effective filing date of the claimed invention to a person 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ji and Moon to obtain the invention as specified in claim 21.

Regarding claim 22, as applied to claim 21 above, Ji, as modified by Moon, further discloses wherein the first condition is that the radio quality is lower than a first threshold (Paragraph 0030 discloses the physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of time (e.g., 200 millisecond) to acquire the SINR through a filtering way such as average filtering or mid-value filtering etc., and judges whether the signal-to-noise ratio is smaller than a threshold of out-of-synchronization (Qout), if yes, the physical layer of the user terminal reports out-of-synchronization indication (out-of-sync) to the RRC layer).

Regarding claim 23, as applied to claim 21 above, Ji, as modified by Moon, further discloses wherein the reference signals are synchronization signal blocks or Channel State Information - Reference Signals (Paragraph 0018 discloses an RRH sends a channel state indication reference signal).

Regarding claim 24, as applied to claim 22 above, Ji, as modified by Moon, further discloses wherein the reference signals are synchronization signal blocks or Channel State Information - Reference Signals (Paragraph 0018 discloses an RRH sends a channel state indication reference signal).

Regarding claim 25, Ji discloses a method comprising:

transmitting an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies a condition (Figure 5A and paragraph 0067 disclose a physical layer unit sends out-of-synchronization indication or in-synchronization indication to the RRC layer unit 51-2 of the judging unit 51 according to the CRS and the 
Ji does not explicitly disclose transmitting beams, which include candidate beams, wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, measuring radio quality by using reference signals transmitted using the candidate beams instead of the service beams.
In analogous art, Moon discloses transmitting beams, which include candidate beams (Figure 1 and paragraphs 0081 and 0084 disclose if it is determined that the UE measures the BRS and then the beam pair in use and another beam pair provide higher signal strength or quality, the UE may also select other beam pairs to transmit and receive data.  It is assumed that the base station forms NBS beams and selects all or some of the NBS beams to communicate with the UE.  Further, it is assumed that the UE forms NUE beams and selects all or some of the NUE beams to communicate with the base station.  Therefore, a total of NBS*NUE beam pairs consisting of the base station's beam and the UE's beam are present between the base station and the UE and the UE may select the best beam pair in terms of the received signal strength only when all BRS received signal strengths for the NBS*NUE beam pairs need to be measured),

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements, as described in Moon, with recognizing beam failure, as described in Ji, because doing so is using a known technique to improve a similar method in the same way.  Combining measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements of Moon with recognizing beam failure of Ji was within the ordinary ability of one of ordinary skill in the art based on the teachings of Moon.


Regarding claim 26, Ji discloses a base station (Figure 1 and paragraph 0018 disclose the coverage of a macro cell of a macro base station includes one or more RRHs, and the one or more RRHs may be connected to the macro base station via a transmission cable (e.g. optical fiber).  These RRHs are configured at an edge of the macro cell, in order to improve data transmission speed, cell edge throughput and system throughput.  Applicant’s “base station” is interpreted to include Ji’s macro base station together with Ji’s RRHs) comprising:
a processor that controls transmission of reference signals used for measuring radio quality using a plurality of transmitting beams, which include serving beams (Paragraph 0077 discloses persons of ordinary skills in the art may understand that all or part of the steps of the methods according to embodiments of the present disclosure may be implemented by a program instructing relevant hardware, and the program may be stored in a computer readable storage medium.  Paragraph 0006 discloses a channel state indication reference signal (briefed as CSI-RS).  Figures 5A-5c and paragraphs 0069 and 0070 disclose a monitoring unit 50 is configured to monitor a CRS sent by a macro cell and a CRS sent by a RRH in a CoMP set, and a CSI-RS sent by the RRH in the CoMP set.  Figure 1 and paragraph 0018 disclose an architecture diagram of a CoMP system which the embodiments of the present disclosure is based on.  The coverage of a macro cell of a macro base station includes one or more RRHs, and the one or more RRHs may be connected to the macro base station via a transmission cable (e.g. optical fiber).  These RRHs are configured at an edge of the macro cell, in order to improve data transmission speed, cell edge throughput, and system throughput.  The macro base station may select one or more RRHs to serve a user terminal (such as to transmit data for a user terminal).  Under the CoMP system architecture, a CoMP set serving a user terminal includes one or more RRHs which serve the user terminal.  Paragraph 0024 discloses the user terminal monitors signal qualities of the CRS and the CSI-RS, if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-
a transceiver that receives an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies a condition (Figure 5A and paragraph 0067 disclose a physical layer unit sends out-of-synchronization indication or in-synchronization indication to the RRC layer unit 51-2 of the judging unit 51 according to the CRS and the CSI-RS.  Paragraph 0024 discloses if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-synchronization indication to a RRC layer of the user terminal.  Paragraph 0030 discloses the physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of time (e.g., 200 millisecond) to acquire the SINR through a filtering way such as average filtering or mid-value filtering etc., and judges whether the signal-to-noise ratio is smaller than a threshold of out-of-synchronization (Qout), if yes, the physical layer of the user terminal reports out-of-synchronization indication (out-of-sync) to the RRC layer.  If the RRC layer of the user terminal receives the out-of-synchronization indication for successive N310 times (for the configuration of the value of N310, reference can be made to 3GPP TS 36.133), then a timer (e.g., T310) starts, and before the timer expires, if the RRC layer does not receive the in-synchronization indication for successive N311 times (for the configuration of the value of N311, reference can be made to 3GPP TS 36.133), the user terminal considers that a radio link failure occurs on this reference signal, and initiates the RRC connection re-establishment).
Ji does not explicitly disclose transmitting beams, which include candidate beams, wherein in case where the radio quality measured by using reference signals transmitted using the serving beams 
In analogous art, Moon discloses transmitting beams, which include candidate beams (Figure 1 and paragraphs 0081 and 0084 disclose if it is determined that the UE measures the BRS and then the beam pair in use and another beam pair provide higher signal strength or quality, the UE may also select other beam pairs to transmit and receive data.  It is assumed that the base station forms NBS beams and selects all or some of the NBS beams to communicate with the UE.  Further, it is assumed that the UE forms NUE beams and selects all or some of the NUE beams to communicate with the base station.  Therefore, a total of NBS*NUE beam pairs consisting of the base station's beam and the UE's beam are present between the base station and the UE and the UE may select the best beam pair in terms of the received signal strength only when all BRS received signal strengths for the NBS*NUE beam pairs need to be measured),
wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, a receiving beam corresponding to one of the candidate beams is selected, with the terminal, based on a reception power of the reference signals (Figure 4 and paragraphs 0125, 0126, 0129, and 0131 disclose in operation S420, the UE may perform the beam measurement.  As described above, the base station may perform the beam sweeping to transmit the BRS and the UE may receive the BRS through the beam sweeping and measure the strength, the quality, or the like of the reference signal received through each beam pair.  If it is determined from the beam measurement result that the specific condition is satisfied, then in operation S430, the UE may request the base station to transmit the second BRS (special BRS).  For example, if it is determined from the beam measurement result that the direction of the UE is changed, the UE may request the base station to transmit the second BRS.  The UE may sweep the UE's beam for the second BRS transmitted by the base station to perform the beam measurement and select the beam pair.  In operation S450, the UE may perform the beam measurement.  As described above, the UE may receive the second BRS (special BRS) while sweeping the reception beam and may perform the beam measurement.  The UE may select a new beam pair by the beam measurement.  At this point, the reception beam of the UE is changed without the transmission beam of the base station being changed, and therefore the UE may use the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements, as described in Moon, with recognizing beam failure, as described in Ji, because doing so is using a known technique to improve a similar method in the same way.  Combining measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements of Moon with recognizing beam failure of Ji was within the ordinary ability of one of ordinary skill in the art based on the teachings of Moon.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ji and Moon to obtain the invention as specified in claim 26.

Regarding claim 27, Ji discloses a system comprising a base station and a terminal (Figure 1 and paragraph 0018 disclose the coverage of a macro cell of a macro base station includes one or more RRHs, and the one or more RRHs may be connected to the macro base station via a transmission cable (e.g. optical fiber).  These RRHs are configured at an edge of the macro cell, in order to improve data transmission speed, cell edge throughput and system throughput.  The macro base station may select one or more RRHs to serve a user terminal (such as to transmit data for a user terminal).  Applicant’s “base station” is interpreted to include Ji’s macro base station together with Ji’s RRHs), wherein:
the base station comprises:
a processor that controls transmission of reference signals used for measuring radio quality using a plurality of transmitting beams, which include serving beams (Paragraph 0077 discloses persons of ordinary skills in the art may understand that all or part of the steps of the methods according to embodiments of the present disclosure may be implemented by a program instructing relevant 
the terminal comprises:
a processor that measures radio quality by using the reference signals transmitted by the base station (Paragraph 0006 discloses a channel state indication reference signal (briefed as CSI-RS).  Figures 5A-5c and paragraphs 0069 and 0070 disclose a monitoring unit 50 is configured to monitor a CRS sent by a macro cell and a CRS sent by a RRH in a CoMP set, and a CSI-RS sent by the RRH in the CoMP set.  Figure 1 and paragraph 0018 disclose an architecture diagram of a CoMP system which 
a transceiver that transmits an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies a condition (Figure 5A and paragraph 0067 disclose a physical layer unit sends out-of-synchronization indication or in-synchronization indication to the RRC layer unit 51-2 of the judging unit 51 according to the CRS and the CSI-RS.  Paragraph 0024 discloses if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-synchronization indication to a RRC layer of the user terminal.  Paragraph 0030 discloses the physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of time (e.g., 200 millisecond) to acquire the SINR through a filtering way such as average filtering or mid-value 
Ji does not explicitly disclose transmitting beams, which include serving beams and candidate beams, wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor of the terminal selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams.
In analogous art, Moon discloses transmitting beams, which include serving beams and candidate beams ((Figure 1 and paragraphs 0081 and 0084 disclose if it is determined that the UE measures the BRS and then the beam pair in use and another beam pair provide higher signal strength or quality, the UE may also select other beam pairs to transmit and receive data.  It is assumed that the base station forms NBS beams and selects all or some of the NBS beams to communicate with the UE.  Further, it is assumed that the UE forms NUE beams and selects all or some of the NUE beams to communicate with the base station.  Therefore, a total of NBS*NUE beam pairs consisting of the base station's beam and the UE's beam are present between the base station and the UE and the UE may select the best beam pair in terms of the received signal strength only when all BRS received signal strengths for the NBS*NUE beam pairs need to be measured),
wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor of the terminal selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams (Figure 4 and paragraphs 0125, 0126, 0129, and 0131 disclose in operation S420, the UE may perform the beam measurement.  As described above, the base station may perform the beam sweeping to transmit the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements, as described in Moon, with recognizing beam failure, as described in Ji, because doing so is using a known technique to improve a similar method in the same way.  Combining measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements of Moon with recognizing beam failure of Ji was within the ordinary ability of one of ordinary skill in the art based on the teachings of Moon.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ji and Moon to obtain the invention as specified in claim 27.
Response to Arguments
Applicant’s arguments with respect to claims 21-27 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Mark G. Pannell/Examiner, Art Unit 2642